BROWN, J.
The issues involved in this appeal are precisely the same as those adjudicated by this *381court in Banc at the present term in the case entitled State of Missouri v. Missouri Pacific Railway Company, 242 Mo. 339, except that in the instant case the defendant is a corporation organized under the laws of Kansas, instead of the laws of Missouri.
' Defendant’s learned counsel has not called our attention to any law or reason why the semi-monthly payment law should not apply with equal force to foreign and domestic corporations when the former are licensed to and are transacting business in this State.
Being satisfied .that under the provisions of section 3037, Revised Statutes 1909, said semi-monthly payment law does apply to both domestic and foreign corporations, the judgment of the circuit court is affirmed.